Citation Nr: 9913203	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for depression as secondary 
to the veteran's service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1957 and from March 1958 to February 1978.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in January 1995.  That decision denied the 
veteran's claims of entitlement to service connection for a 
cataract of the right eye, impotency, and depression as 
secondary to diabetes mellitus, as well as granting 
entitlement to service connection for arteriosclerotic heart 
disease as secondary to diabetes mellitus.  Only the denial 
of service connection for depression was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

There is no competent evidence of a nexus between current 
findings of depression and the veteran's service-connected 
diabetes mellitus.


CONCLUSION OF LAW

The claim of entitlement to service connection for depression 
secondary to diabetes mellitus is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection for 
depression is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, meaning it appears to be meritorious.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  As applicable 
to claims of secondary service connection, to include 
aggravation, see Reiber v. Brown, 7 Vet. App. 513 (1995); 
Nici v. Brown, 9 Vet. App. 494 (1996).

Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1998).

The veteran asserts that during a period of poor glucose 
control in connection with his diabetes mellitus he began to 
experience symptoms of depression and was eventually 
diagnosed and treated for major depression.  The veteran has 
been service-connected for diabetes mellitus since his 
discharge from service in March 1978.  Generally, when a 
veteran contends that his service-connected disability has 
caused a new disability, he must submit competent medical 
evidence of a causal relationship directly between the two 
disabilities.  Jones v. Brown, 7 Vet. App. 134 (1994).

The Board notes that the veteran has not asserted that his 
depression began during his period of active service.  Review 
of the service medical records does not reveal any evidence 
relevant to the existence of a mental disorder during his 
more than twenty years of active service.

Review of the evidence presented by the veteran in support of 
his claim of service connection for depression reveals 
competent medical evidence of a current diagnosis of 
depression.  In order for the claim for service connection to 
be well grounded, there must be competent evidence that the 
veteran currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The veteran has been 
treated by VA and service medical providers for depression 
since the mid-1980's.  The most recent examination for 
purposes of compensation in December 1997 resulted in a 
diagnosis of major depressive disorder, currently responding 
very adequately to Wellbutrin.  The veteran was not 
evidencing any disability due to his depression at that time.

Review of the veteran's claims folder does not reveal 
competent medical evidence of a nexus between the veteran's 
depression and the service-connected diabetes mellitus.  
Review of the VA examination in December 1997 reveals a 
review of the veteran's medical record and a recitation of 
the veteran's history.  The examiner noted that "although 
[the veteran's] depression worsened during a period when his 
diabetes worsened, it cannot be said that it is more likely 
than not that these diagnoses are related beyond concurrence.

Careful review of the veteran's treatment records reveals 
only one occasion when any direct correlation between the 
veteran's mental state and his diabetes mellitus or glucose 
control was made.  In April 1993 a VA medical provider noted 
that the "risks of depression (exacerbation) of D.M. 
(masking hypoglycemia)" were discussed with the veteran.  
This appears to indicate exactly the opposite correlation 
than that asserted by the veteran, i.e., that depression is 
likely to cause the diabetes mellitus to worsen because 
symptoms of hypoglycemia are masked.

On several other occasions the veteran's diabetes mellitus 
and depression were said to be in poor control.  On none of 
those occasions was any causal connection recorded.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

The veteran contends in his May 1996 notice of disagreement 
that the diagnostic description of his condition by the 
endocrinologist in February 1987 as "endogenous in nature, 
meaning caused by or from within the organism....shows much 
more than a casual relationship between" his diabetes 
mellitus and his depression.  The veteran asserts that this 
description of his depression means that it was caused from 
within the organism.  The Board notes that the veteran may 
have confused the terms causal and casual.  The Board agrees 
with the veteran's definition of the term "endogenous" but 
cannot make the connection between the concept of 
"origination within the organism" and a causal connection 
with diabetes mellitus.  The plain meaning of the diagnosis 
is that the depression is therefore not attributable to an 
external source, but it does not indicate from what internal 
source the depression originates.  To paraphrase the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") decision in Grottveit, the 
veteran is not competent to relate his disorder to any 
specific cause within himself.

In sum, the evidence shows no more than a concurrent 
correlation between the veteran's diabetes mellitus and 
depression.  The veteran has not satisfied his burden of 
presenting a well-grounded claim by the submittal of 
competent medical evidence showing a causal connection 
between the two disorders.  The benefit sought on appeal is 
accordingly denied.  

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The RO has attempted to procure or has 
procured all evidence identified by the veteran sufficiently 
to satisfy all obligations under the duty to assist.

The veteran's representative asserted that a remand was in 
order because the VA examiner stated that it could not be 
stated the veteran's major depression is more likely than not 
related to his diabetes mellitus.  The representative 
asserted that this standard was well in excess of the 
standard of reasonable doubt applicable to VA claims under 
38 C.F.R. § 3.102 (1998).  The conclusion is a medical 
determination that, viewed liberally, does not appear to 
offer support for the claim on any basis.  In any event there 
is no competent evidence suggesting a nexus between the two 
disorders on a basis of aggravation or causation.  As the 
veteran's claim for service connection for depression as 
secondary to service-connected diabetes mellitus is not well 
grounded, the doctrine of reasonable doubt does not apply in 
his case and there is no obligation for the Board to seek 
another examination.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends, in essence, 
that the M21-1 provisions indicate that the claim must be 
fully developed prior to determining whether the claim is 
well grounded, and that this requirement is binding on the 
Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for secondary service connection for 
depression, VA has no duty to assist the appellant in 
developing his case.


ORDER

The claim of entitlement to service connection for depression 
as secondary to the veteran's service-connected diabetes 
mellitus is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

